Citation Nr: 1754296	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  10-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for residuals of osteochondromatosis, and in excess of 20 percent from October 15, 2013.

2.  Entitlement to an initial evaluation in excess of 60 percent disabling for onychodystrophy, and in excess of 10 percent from October 15, 2013.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1981 and from June 1983 to June 1994.

This case is before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2008 rating decision of the VA RO in Winston-Salem, North Carolina.

The Veteran testified before a Veterans Law Judge (VLJ) in a hearing at the Winston-Salem RO in October 2011; a transcript of that proceeding is of record.  The Veteran was notified that the VLJ that conducted his October 2011 hearing was no longer with the Board.  Per his request, the Veteran was recently afforded a new hearing in July 2017 before the undersigned VLJ, and a transcript of this proceeding has been associated with the record.  

The case was previously before the Board in June 2012 and July 2016 where it was remanded for further development.  The Board finds that there has been substantial compliance with the directives of this latest Remand decision, including the procurement of updated medical treatment records and new VA examinations and opinions regarding the severity of the Veteran's elbow and skin disabilities.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In August 2014 and March 2017 rating decisions, the RO respectively awarded the Veteran an increased rating of 20 percent disabling for his left elbow disability, effective October 15, 2013, and an initial 60 percent rating for the skin disability, (the maximum schedular rating allowed under Diagnostic Code 7806), and a 10 percent rating effective October 15, 2013.  The Veteran has not expressed satisfaction with the increased rating for his left elbow disability, thus the issue remains on appeal.  Regarding the skin disability, the Board notes that because the increase and assignment of the separate maximum evaluation did not constitute a full grant of the benefits sought for the entire period on appeal, the increased rating issue remains in appellate status for the period following October 15, 2013.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issues of foot and finger disorders as secondary to the service-connected left elbow disability have been raised by the Veteran in testimony associated with the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2017 Board hearing transcript ("Elbow locked up again...dropping so many items"); see also February 2017 VAMC Urgent Care note.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  Prior to October 15, 2013, the Veteran was in receipt of the maximum rating for his onychodystrophy.  

2.  For the period following October 15, 2013, the Veteran's onychodystrophy was manifested by involvement of 5 to 20 percent of the exposed area of the body, systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more but not constantly, during the last 12 month period.  More than 20 percent of the entire body or more than 40 percent of the exposed areas affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 month period has not been shown.

3.  Throughout the period on appeal, due to periods of flare-ups accompanied by constant pain, locking, and weakness, the left elbow disability manifested in flexion approximately limited to 70 degrees, but not flexion limited to 55 degrees. 

CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 60 percent prior to October 15, 2013, for onychodystrophy have not been met; however, beginning October 15, 2013, the criteria for an increased rating of 30 percent and no more, for onychodystrophy have been met..  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7806-7813 (2017).

2.  For the entire period on appeal, the criteria for a 30 percent rating, but no higher, for a left (major) elbow disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5206 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings

The Veteran is seeking increased ratings for his service connected onychodystrophy, a skin disorder of the fingernails, currently rated as 10 percent disabling from October 15, 2013 (prior, initial rating is maximum schedular amount of 60 percent and thus is no longer a viable appeal as discussed above), and for an increase of his service-connected residuals of osteochondromatosis of the left-elbow (left elbow disability), which is initially rated as 10 percent disabling from May 31, 2007, and currently 20 percent disabling, effective October 15, 2013.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21Vet. App. 506 (2007).

Onychodystrophy

The Veteran asserts that his onychodystrophy is more severe than the current rating reflects.  He has testified to symptomatology including cracking, bleeding, and infected hands, maintaining that he is "back on the same medication that when I was granted 60 percent," which requires him to wear latex gloves to bed every night for the last two years.  See July 2017 Board hearing transcript.

After careful review of the medical evidence of record, the Board finds that beginning October 15, 2013, a 30 percent evaluation, but no more, is warranted for onychodystrophy. 

The Veteran's service-connected onychodystrophy has been evaluated as 60 percent disabling prior to October 15, 2013, due to constant systemic topical Locoid Lipocream therapy.  As noted above, this is the highest schedular evaluation under DC 7806, and as the evidence does not demonstrate nor does the Veteran contend that he suffers from symptomatology to warrant a potentially higher rating under a different diagnostic code for such symptoms as facial disfigurement and painful/unstable scarring, the Board need not address this initial period of maximum evaluation.  Thereafter, the Veteran has been assigned a 10 percent evaluation since October 15, 2013, pursuant to 38 C.F.R. § 4.118.  The disability has been variously evaluated under DCs 7813-7806. 

Diagnostic Code 7813 states that onychodystrophy may be rated as disfigurement of the head, face, or neck, (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 7805), or dermatitis (DC 7806), depending upon the predominant disability.  It is important to note at the outset that onychodystrophy is more appropriately rated as dermatitis/eczema and the medical evidence throughout the appeal has shown no evidence of disfigurement, or any evidence of scarring. 

Under Diagnostic Code 7806, dermatitis or eczema, a 10 percent rating is warranted where the skin disability covers at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent of the exposed areas affected, or, intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12-month period; a 30 percent rating is assigned when the disorder covers 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, or by systemic therapy being required for a total duration of six weeks or more, but not constantly, during the past 12-month period; 60 percent is assigned with more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period. 

The United States Court of Appeals for Veterans Claims (Court) held that topical use of corticosteroids constitutes systemic therapy under DC 7806.  Johnson v. McDonald, 27 Vet. App. 497 (2016).  The United States Court of Appeals for the Federal Circuit (Federal Circuit), however, reversed the decision by the Court.  Johnson v. Shulkin, 2016-2144, 2017 U.S. App. LEXIS 12601 (Fed. Cir. 2017).  In reversing, the Federal Circuit agreed with the VA Secretary that the Court erred when it "read DC 7806 as unambiguously elevating any form of corticosteroid treatment, including any degree of topical corticosteroid treatment, to the level of 'systemic therapy.'"  The Federal Circuit noted that DC 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that "systemic therapy means 'treatment pertaining to or affecting the body as a whole,'" whereas topical therapy means "treatment pertaining to a particular surface area, as a topical antiinfective applied to a certain area of the skin and affecting only the area to which it is applied."  Although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.

The record includes minimal VA and private treatment for consistent fungal symptomatology, controlled with topical medication of varied frequency.  March 2008 VA and private treatment records reflect that the Veteran last sought dermatological treatment for nail bed fungus "10 years ago."  See March 2008 VAMC ER assessment.  A private physician provided diagnoses of median nail dystrophy, xerosis and keratoderma of hands, and prescribed daily use of urea cream, noting that systemic, oral steroidal treatment may be evaluated in the future.  See March 2008 Dr. R.S. report.  In March 2013, the Veteran was seen at a VA emergency room for bilateral hand and finger pain, and was discharged without being seen as his vitals were stable and he was advised to return if his symptoms of "twenty years" duration changed.

The Veteran underwent a VA examination in August 2008.  He reported that he had last been seen in 1998 and that it was possibly fungus, with symptoms of bilateral thumbnail throbbing, pain and cracking.  During the past year, the Veteran underwent "constant," twice daily topical locoid lipocream treatment which was neither a corticosteroid or immunosuppressive.  Physical examination revealed nail matrix dystrophy with median nail dystrophy and splintering on the distal nail folds.  Other than the fingernails, there were "no other skin findings of psoriasis in scalp or extensor surfaces."

The Veteran next underwent a VA examination in October 2013.  The examiner noted a diagnosis of onychodystrophy with a 1991 date of onset.  The Veteran reported that the "condition has gotten worse," stating that the number and depth of the fissures had increased, requiring a March 2013 emergency room visit.  The examiner noted use of topical corticosteroid locoid Lipocream, and urea cream for xerosis and keratoderma for a duration of less than 6 weeks for the last year.  There were no treatments or procedures other than topical creams and no debilitating episodes in the past year.  The examiner concluded that the onychodystrophy covered less than five percent of the total body area, and that this five percent was exposed on the hands and fingers.

The Veteran most recently underwent a VA examination in February 2017.  The examiner noted diagnoses of onychodystrophy and skin fissuring due to chemical exposure.  The Veteran reported that his disability has manifested in deformities of the nailbeds of "all 10 digits" with fissuring of the skin around the fingernails.  The examiner noted that there was no scarring around the head or neck and no systemic manifestations.  There examiner identified no treatments or procedures, including topical creams, no debilitating episodes in the past year.  The examiner identified that onychodystrophy and fissuring skin changes were "evident in all 10 digits," for a total of 5 to 20 percent of the exposed portion of the body.  In his conclusion, the examiner identified that the locoid lipocream was a "topical corticosteroid."  

A thorough review of the evidence of record reveals that a 30 percent rating, and no more, is warranted from October 15, 2013.

The physical evidence of record showed fungal deformity with skin cracking and fissures on five to twenty percent of the exposed body on the Veteran's hands and fingers, seemingly increasing over time as the earlier exams appear to limit the affected area to thumbs, and the latest exam shows that each finger reflects symptoms.  

Regarding systemic therapy, the corticosteroids the Veteran was prescribed were topical corticosteroids.  As stated above, the Federal Circuit found that the topical use of corticosteroids did not constitute systemic therapy under DC 7806 in most cases.  Johnson, supra.  The Federal Circuit pointed out that although a topical corticosteroid treatment could meet the definition of systemic therapy if it was administered on a large enough scale such that it affected the body as a whole, this possibility does not mean that all applications of topical corticosteroids amount to systemic therapy.  Here, there is no evidence that the Veteran was applying the topical corticosteroids to his entire body; instead, the evidence suggests that the Veteran was only applying the topical corticosteroids to the affected areas (his fingernails).  Thus, the topical corticosteroids used to treat the skin disability of the fingers/fingernails are not systemic therapy under DC 7806.  

Following October 15, 2013, the symptomatology demonstrated by the record to include the Veteran's 2011 and 2017 hearing testimony is sufficient to warrant a 30 percent disability rating, but no higher.  Specifically, his total body area affected by his service-connected skin disability has been increasing and is now near twenty percent due to it enveloping both his hands.  However, the evidence of record does not demonstrate that more than 40 percent of the entire body or more than 40 percent of exposed areas are affected.  Although the Veteran has used corticosteroid treatment for symptom control on semi-regular basis since October 15, 2013, the 2013 and 2017 VA examiners did not find that such usage was constant or near-constant over the past year, nor does the Board finds that his topical therapy treatment pertains to or affects the body as a whole as contemplated by the rating criteria.  Thus the symptoms required to necessitate a 60 percent rating, have not been demonstrated since October 15, 2013.  

In sum, the preponderance of the evidence supports a 30 percent rating, but no higher, prior to October15, 2013, for the skin disability affecting the Veteran's hands/fingernails.  

Left Elbow 

The Veteran asserts that his left elbow disability is more severe than the current rating reflects.  He has testified to symptomatology including resistance with motion, pain, and weakness.  See July 2017 Board hearing transcript.

After a careful review of the medical evidence of record, the Board finds that for the entire period on appeal, no more than a 30 percent evaluation is warranted for residuals his left elbow disability.

In a March 2008 rating decision, the Veteran was initially awarded service connection and assigned a 10 percent rating for residuals of osteochondromatosis, effective May 31, 2007, under Diagnostic Codes 5099-5206, based on a finding that the diagnostic code most analogous to the Veteran's disability was Diagnostic Code 5206, which contemplates limitation of flexion of the forearm.  38 C.F.R. § 4.71a, Diagnostic Codes 5099, 5206 (2017).  Thereafter, in an August 2014 rating decision, the left elbow disability was increased to 20 percent disabling for painful, limited motion.  

The evidence shows that the Veteran is left-handed.  Therefore, the rating of his left elbow will assigned using criteria for the major arm.  38 C.F.R. § 4.69 (2017). 

Under Diagnostic Code 5206, limitation of flexion of the forearm for the major extremity warrants a 30 percent rating when flexion is limited to 70 degrees, a 40 percent rating where flexion is limited to 55 degrees, and a 50 percent rating where flexion is limited to 45 degrees.  38 C.F.R. § 4.71a (2017). 

Diagnostic Code 5207 pertains to limitation of extension of the forearm.  Under Diagnostic Code 5207, a 30 percent rating is warranted for extension of the major forearm limited to 75 degrees or 90 degrees; a 40 percent rating is warranted for extension of the major forearm limited to 100 degrees; and a 50 percent rating is warranted for extension of the minor forearm limited to 110 degrees.  38 C.F.R. § 4.71a (2017). 

Normal range of motion of the elbow is from 0 degrees of extension to 145 degrees of flexion.  Normal pronation of the forearm is to 80 degrees of pronation and 85 degrees of supination.  38 C.F.R. § 4.71, Plate I (2017). 

Elbow and forearm disabilities may also be rated under Diagnostic Codes 5205, 5209, 5210, 5211, and 5212 (2017).  Under Diagnostic Code 5205, ratings of up to 60 percent are available for ankylosis of the elbow of the major extremity.  Under Diagnostic Code 5209, ratings of up to 60 percent may be assigned for disabilities of the elbow of the major extremity manifested by flail joint or by joint fracture with marked cubitus varus, or cubitus valgus deformity, or with ununited fracture of the head of the radius.  Diagnostic Codes 5210, 5211, and 5212 provide for ratings of up to 50 percent for disability of the major extremity manifested by nonunion or malunion of the radius or ulna.  Under Diagnostic Code 5213, loss of bone fusion with the hand fixed in supination or hyperpronation warrants a 40 percent rating.  38 C.F.R. § 4.71a (2017).

When rating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017).  

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of the normal working movements of the body such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

A February 2008 VA examination record noted pain on the medial and posterior aspect of the left elbow without any indicated surgical, medicinal or other treatment, reports of flare-ups with strenuous activity, and no dislocations, arthritis or ankylosis were noted.  The Veteran was noted to be left hand dominant, and reported that his elbow pain would wake him at night when he rolled over.  Physical evaluation revealed pain on movement and flexion to 120 degrees and extension to 20 degrees.  No pain, weakness or lack of endurance were noted, rather a mechanical inability to move for the full range of motion (ROM).  Contemporaneous x-ray revealed degenerative changes of the elbow with osteophytes.

At his October 2011 Board hearing the VLJ noted that the Veteran's left elbow joint appeared swollen and large.  The Veteran testified as to worsening symptoms, including lessened ROM.  The Veteran also denied dislocation, but testified that his elbow "pops" and required "a little extra pressure" at these times to avoid locking.  

The October 2013 VA examination revealed diagnoses of left elbow osteochondromatosis and arthritis.  The Veteran reported "constant pain, decreasing strength and ROM," and denied flare-ups but identified periods of locking that result in dropped objects on a daily basis.  Physical evaluation revealed flexion from 0 to 80 degrees and no ability to fully extend.  Left forearm supination ends at 10 degrees with pain throughout, left forearm pronation ends at 10 degrees with pain throughout, with no change on post-testing.  The examiner noted functional impairment including pain on movement, less movement, weakened movement, swelling, incoordination and excess fatigability.  There was pain on palpation and no diminished strength or ankylosis.  The examiner identified joint fracture with marked varus or valgus deformity.  Related scars were noted, but they were not painful, unstable or over 6 square inches of the Veteran's body.  Diagnostic imaging studies were taken and were consistent with prior results, demonstrating "old fracture versus postsurgical change posterior articular surface ulna of elbow."  

Recently, the Veteran underwent a VA examination in February 2017.  Prior diagnoses were noted and the Veteran reported "episodic locking...persistent sharp pain" exacerbated by rapid movements.  The Veteran did not report any current medical care or recent surgery, reporting that despite being offered medications throughout the years, he has "exhausted all treatment."  The Veteran's described his functional loss manifestation as "can't do sports at all."  Physical evaluation revealed flexion from 60 to 124 degrees, and extension from 124 to 60 degrees.  Left forearm supination ends at 36 degrees with "reduced capacity to perform push or pulling movements and to manipulate objects due to loss of ROM."  Pain was noted on flexion and extension of a moderate severity with pain on weight bearing and crepitus.  The Veteran did not report flare-ups and the noted functional impairment was "more movement than usual."  There was no ankylosis and 4/5 diminished strength on extension.  Diagnostic imaging studies were taken and were consistent with prior results, demonstrating "old fracture versus postsurgical change posterior articular surface ulna of elbow."  The examiner noted that the residuals of the 1979 in-service surgery included pain, loss of ROM weakness, and ulnar neuropathy.  The examiner identified that both active and passive ROM testing were the same.

The left elbow disability is rated at 10 percent by analogy to Diagnostic Code 5206 prior to October 15, 2013, and 20 percent thereafter.  DC 5206 rates imitation of flexion of the forearm.  Diagnostic Code 5206 provides a 30 percent rating for flexion of the major forearm to 70 degrees and a 40 percent rating for flexion of the major forearm limited to 55 degrees. 

After review of the evidence, notably the evidence of limited ROM with locking, pain and weakness throughout the period on appeal, the Board finds a 30 percent rating is warranted under Diagnostic Code 5206 for the entire period of the claim.  The Board finds significant that flexion was limited to no more than 80 degrees in October 2013 and 60 degrees in February 2017.  

Although flexion has decreased since the beginning of the appeal, mechanical limitation of motion was noted at the first VA examination in 2008, and the Veteran has consistently relayed a history of flares with frozen movement throughout the entirety of the appeal.  Thus, in viewing evidence in a light most favorable to the Veteran, and in giving him the benefit of the doubt, the Board finds a higher, 30 percent rating is warranted for the entire period on appeal for limitation of flexion to no more than 70 degrees.  A rating higher than 30 percent is not warranted under Diagnostic Code 5206, however.  The Board notes that the record does not include a finding of flexion limited to 55 degrees or less at any point of the appeal.  The record overwhelmingly shows motion significantly beyond that contemplated by the higher rating.  Notably, the records otherwise show flexion to at least 60 degrees and predominantly show flexion to at least 80 degrees.  In sum, the Board finds the impairment associated with the left elbow disability does not approximate the disability picture contemplated by a higher rating under Diagnostic Code 5206 at any time during the period of the claim.

Other diagnostic codes provide higher ratings for favorable ankylosis of the major elbow at an angle between 90 and 70 degrees, limitation of extension of the major forearm to at least 100 degrees, flail joint or false flail joint, nonunion of the ulna with false movement, and loss of supination and pronation.  The record includes no evidence of flail joint, false flail joint, or nonunion of the ulna with false movement and loss of bone substance, and the Veteran maintains pronation and supination.  

Furthermore, there is no evidence of limitation of extension to more than 40 degrees.  Finally, the Board finds there is no favorable ankylosis at an angle between 90 and 70 degrees.  The record indicates that the Veteran has pain with motion and a history of flares with limitation of function and temporary freezing.  However, there is no evidence of ankylosis or "freezing" between 90 and 70 degrees, and the Board finds the episodes of freezing do not approximate the impairment contemplated by favorable ankylosis.  The Board has considered the DeLuca factors.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 30 percent rating.  Id.  In other words, the effects of functional loss due to pain are the foundations of the currently assigned 30 percent disability rating.  See also Mitchell, supra.

The Board has considered whether there is any other schedular basis to assign a separate rating during this period.  The Board has also considered whether the scarring warrants a separate rating, but finds one is not merited because the evidence indicates that the scarring does not affect at least 144 square inches, does not affect function, and is not unstable, deep, or painful on examination. 

Other Considerations

Lastly, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record with regard to the above claims of increased ratings.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record)."

ORDER

A 30 percent rating, but no higher, for residuals of osteochondromatosis is granted for the entire period on appeal.  

Prior to October 15, 2013, a disability rating in excess of 60 percent for onychodystrophy is denied; beginning October 15, 2013, a 30 percent rating, but no higher, for onychodystrophy is granted.  




____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


